Citation Nr: 0307472	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  00-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the RO in Wichita, 
Kansas which denied service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss and tinnitus and the VA has made 
reasonable efforts to develop such evidence.

2.  Bilateral hearing loss is not a disorder of service 
origin or attributable to any incident therein.

3.  Tinnitus is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the July 1999 rating decision, in the July 
2000 statement of the case, the January 2003 supplemental 
statement of the case, a March 2001 Board Remand and VA 
letters to the veteran dated in April 1999, July 1999, 
October 2002, and March 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments.  The rating decision, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from July 1957 to June 
1959.  His DD Form 214 indicated that his military 
occupational specialty was a light weapons infantryman.

The veteran's service medical records were damaged by a fire 
at the National Personnel Records Center in July 1973.  
Fortunately, some of his records survived the fire.  Those 
records include a July 1957 medical examination report for 
induction purposes.  On that document, the veteran's ears 
were listed as normal, and his hearing was 15/15 bilaterally.  
An OCS (Officer Candidate School) report of medical 
examination, dated in September 1957, shows that the 
veteran's ears were clinically evaluated as normal.  An 
audiometric examination was performed at that time, showing 
no hearing loss.  In a report of medical history performed in 
conjunction with the veteran's separation examination, the 
veteran reported no history of ear problems.  On medical 
examination performed for separation purposes in April 1959, 
the veteran's ears were listed as normal, and his hearing was 
15/15 bilaterally.  

Post-service medical records are negative for hearing loss 
for many years.

Documents associated with the claims folder reveal that in 
July 1988, the veteran was employed as an automobile 
salesman.

In a rating decision dated July 1999, the RO denied the 
veteran's service connection claim for bilateral hearing loss 
and tinnitus; the instant appeal then ensued.  

Private treatment records from A and D Hearing Center dated 
March 1997 to May 1999 reflect treatment for hearing loss.  
In December 1997 the veteran was seen for a hearing aid 
evaluation and he was eventually issued a hearing aid in 
January 1998.  

During a February 1999 audiological examination, Kevin Albee, 
M.A. Audiologist, noted that, testing revealed a moderate 
sloping to profound sensorineural hearing loss bilaterally; 
speech recognition results revealed poor speech understanding 
even with appropriate amplification; results were better in 
the binaural condition.  The diagnosis was, this type of 
hearing would worsen over time.  The Audiologist opined that 
the most common cause of this type of sloping high frequency 
loss is long-term exposure to noise.  He believed this was 
consistent with noise exposure which would occur during 
military service.  He noted that based on the history 
provided by the veteran this was the only time when he worked 
in OSHA rated noise environment and it was highly likely this 
hearing loss was service-connected.

In a statement submitted by the veteran dated July 1999, he 
stated that while in service he did not complain about 
hearing loss but he did complain about a constant ringing in 
his ears which he still experienced.  He reported that many 
doctors had furnished the RO with information regarding the 
noise level he was exposed to while in service.    

In March 2001 the Board remanded the case in an attempt to 
obtain from the veteran names and addresses of all healthcare 
providers which had treated him for defective hearing.  The 
Board also determined it was necessary for the veteran to be 
afforded a current VA examination to assess the etiology of 
any hearing loss.

The veteran failed to report for a VA audiological 
examination scheduled in October 2002 which the Board 
determined was necessary for proper adjudication of his 
claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2002). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

The veteran claims service connection for bilateral hearing 
loss and tinnitus.  He asserts bilateral hearing loss and 
tinnitus were incurred in military service.  The service 
medical records are negative for hearing loss or tinnitus.  
The veteran's ears were clinically normal on entrance 
examination in July 1957.  At separation examination in April 
1959 the veteran's ears were again listed as clinically 
normal.  At that examination, the veteran's hearing was 15/15 
bilaterally. 

There is no evidence of bilateral hearing loss or tinnitus 
dated within the first post-service year.  Post-service 
medical records are negative for bilateral hearing loss or 
tinnitus for many years until 1997, almost 38 years after 
service.

Although an audiologist has opined that the veteran's hearing 
loss was probably caused by noise exposure during military 
service, the Board notes that this statement is clearly based 
on the history provided by the veteran.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
bilateral hearing loss or tinnitus to service.  Id. 

The veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board notes that the veteran failed to report for a VA 
audiological examination, scheduled to determine the etiology 
of any current hearing disorder. The duty to assist is not a 
one-way street, and the veteran has failed to cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  If a veteran desires help with his claim, he must 
cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  Id.  See also Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Regulations provide that 
veterans have an obligation to report for VA examinations 
which are scheduled in connection with their claim.  38 
C.F.R. §§ 3.326, 3.327.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. §  3.655 
(2002).  As the claim for service connection for bilateral 
hearing loss and tinnitus is an initial claim for 
compensation, the Board has reviewed this claim based on the 
evidence of record.

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

